Citation Nr: 0512406	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a May 2002 decision by the RO in Columbia, South 
Carolina that denied an increase in a 30 percent rating for 
service-connected bilateral hearing loss.  A hearing with a 
Decision Review Officer was held in January 2004. In June 
2004, the veteran's representative requested a 
videoconference hearing that was then scheduled for April 
2005.  The veteran failed to report for this hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The most recent VA audiological examination was conducted in 
May 2003.  In a September 2004 statement, the veteran 
reported that he received an audiological examination at the 
Charleston VA Medical Center (VAMC) on August 11, 2004.  Such 
records are not associated with the file and must be 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested to obtain VA 
medical records pertaining to 
examinations for hearing loss from 
the VAMC in Charleston, South 
Carolina from May 29, 2003 to the 
present.   In particular, the RO 
should attempt to obtain the August 
2004 audiological examination.

2.  Following any additional 
development deemed appropriate by 
the RO, the RO should re-adjudicate 
the claim on appeal.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, 
and given time to respond.  The 
representative should be furnished 
the opportunity to review the claims 
folder in conjunction with the 
submission of a VA form 646 or the 
equivalent.  Thereafter, the case 
should be returned to the Board for 
further review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
______________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




